DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 10/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the maximum output power”
Claim 6 recites the limitation "the confirmation output condition".  Claim 8 recites the limitation “the recommended output power”. Claim 9 recites the limitations “the liquid level detector”, “the liquid level value”, and “the liquid”. Claim 10 recites the limitations “the heating component” and “the temperature”. Claim 11 recites the limitations “the liquid level detector”, “the liquid level value”, “the liquid”, “the consumption rate”. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano (US 2019/0217028).
Nakano teaches a control method, wherein the method comprises: obtaining the maximum output power of an atomizer connected to a body during a secure output; detecting whether a currently-set target power of the atomizer is higher than the maximum output power; when the target power is higher than the maximum output power, executing a preset operation, the preset operation comprising controlling the atomizer to output at power less than or equal to the maximum output power according to a cigarette lighting signal, wherein the method comprises: when the power information of the atomizer is less than or equal to the maximum output power, controlling the atomizer output at the target power according to the cigarette lighting signal, wherein the controlling the atomizer to output at power less than or equal to the maximum output power according to the cigarette lighting signal comprises: obtaining output power inputted by a user, controlling the atomizer to output according to the output power inputted by the user according to the cigarette lighting signal; wherein before executing a preset operation, the method further comprises: receiving a setting instruction for setting a reminder mode of the first reminder message; the executing a preset operation comprises: displaying the first reminder message according to the reminder mode set by the setting instruction [0103-0109, 0138]; wherein the executing a preset operation comprises: displaying the first reminder message, the first reminder message used to prompt whether the atomizer outputs at the target power; when the confirmation output condition is satisfied, the atomizer controlled to output at the target power according to the cigarette lighting signal and when receiving a confirmation signal, the atomizer controlled to output at a power less than or equal to the maximum output power according to the cigarette lighting signal, and the confirmation signal generated when the atomizer stops outputting at the target power is confirmed [0017, 0082, 0131, 0138]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Kananen (US 2018/0220711). 
Nakano does not teach obtaining resistance value information of the atomizer. Kananen teaches providing a suitable power by obtaining resistance value information of the atomizer, comprising querying the output power corresponding to the resistance value information, according to a preset correspondence relationship between the resistance value and the output power [0014-0021]. It would have been obvious to one of ordinary skill in the art to modify the method of Nakano such that obtaining the maximum output power of an atomizer connected to a body during a secure output comprises: obtaining resistance value information of the atomizer; obtaining the maximum output power of the atomizer during a secure output according to the resistance value information; wherein the obtaining the maximum output power of the atomizer during a secure output according to the resistance value information comprises: querying the maximum output power corresponding to the resistance value information, according to a preset correspondence relationship between the resistance value and the maximum output power; and wherein the method further comprises: receiving an adjustment instruction for adjusting the maximum output power corresponding to target resistance value; adjusting the maximum output power corresponding to the target resistance value of the preset correspondence relationship according to the adjustment instruction. One of ordinary skill in the art would have found it obvious to do determine the proper maximum output power in correspondence with the resistance value information. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Reevell (US 2017/0224016). 
Nakano does not teach when the liquid level detector detects that the liquid level value of the liquid in the atomizer is lower than a preset threshold, reducing the output power of the atomizer according to the liquid level value. However, this is known in the art as taught by Reevell [0060] and would have been obvious to one of ordinary skill in the art to apply to Nakano to achieve the predictable result of saving energy and preventing overheating. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 1 above, and further in view of Flick (US 2013/0319435) and Schmidt (US 2021/0186097). 
Nakano does not teach obtaining the temperature of the heating component in the atomizer, and determining consumption rate of the liquid in the atomizer according to the temperature of the heating component. However, this is known in the art as taught by Flick [0073] and would have been obvious to one of ordinary skill in the art to apply to Nakano for the purpose of monitoring the consumption rate. 
Modified Nakano does not teach when the consumption rate is greater than the maximum liquid absorption rate of the liquid-absorbing member in the atomizer, reducing the output power of the atomizer or controlling the atomizer to stop working. Schmidt teaches the transfer rate of the wick is should be at least as large as the maximum evaporation rate of the heating body to ensure adequate liquid tracking at all times so that a disadvantageous dry-running of the heating body is prevented [0018]. In other words, Schmidt suggests that the evaporation (consumption) rate should never be allowed to be greater than the maximum transfer rate of the wick (liquid absorption rate). It would have been obvious to one of ordinary skill in the art to control the atomizer to stop working when the consumption rate is greater than the maximum liquid absorption rate of the liquid-absorbing member in the atomizer to avoid dry-running of the heating body. 
Allowable Subject Matter
Claim 11 is rejected under 112 and objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the 112 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the control method of Nakano as applied to claim 1 above to further comprise: when the liquid level detector detects that the liquid level value of the liquid in the atomizer is lower than a preset threshold, determining the consumption rate of the liquid in the atomizer according to the output power of the atomizer; calculating safe working duration based on the liquid level value and the consumption rate, and displaying a second reminder message carrying the safe working duration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747